DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 07/23/2021, with respect to the rejection(s) of claim(s) 1-20 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Voell et al., (US Publication No. 2017/0289111), and further in view of Curtis, (US Publication No. 2017/0295232).

Regarding claims 1, 9 and 17, Voell discloses
a data structure distributed among a set of nodes, the data structure having a plurality of data blocks [Voell, paragraph 4, distributed application sending a pending transaction including the hash digest to a first node in a plurality of nodes and the first node proposing a block comprising the pending transaction to the other nodes], 
each block comprising data elements accessible to at least one node within the set of nodes [Voell, paragraph 4, distributed application sending a pending transaction including the hash digest to a first node in a plurality of nodes and the first node proposing a block comprising the pending transaction to the other nodes]; 
a processor in communication with at least one node, wherein when the processor receives a request to encrypt data elements of a first data block within the plurality of data blocks to only be accessible to a subset of nodes within the set of nodes [Voell, paragraphs 4-5, the transaction key manager storing the hash digest and the encrypted payload; preparing a transaction request may include generating the symmetric key; encrypting the payload with the symmetric key; encrypting the symmetric key with public keys of parties to the transaction], the processor is configured to: 
generate an encryption key, wherein the encryption key is configured to encrypt the data elements of the first data block [Voell, paragraphs 4-5, 44, the transaction key manager storing the hash digest and the encrypted payload; preparing a transaction request may include generating the symmetric key; encrypting the payload with the symmetric key; encrypting the symmetric key with public keys of parties to the transaction]; 
encrypt the data elements of the first data block using the encryption key [Voell, paragraphs 4-5, 44, the transaction key manager storing the hash digest and the encrypted payload; preparing a transaction request may include generating the symmetric key; encrypting the payload with the symmetric key; encrypting the symmetric key with public keys of parties to the transaction]; 
retrieve a public key corresponding to each node within the subset of nodes [Voell, paragraphs 4-5, 44-46, the transaction key manager storing the hash digest and the encrypted payload; preparing a transaction request may include generating the symmetric key; encrypting the payload with the symmetric key; encrypting the symmetric key with public keys of parties to the transaction]; 
encrypt the encryption key using the public key corresponding to each node within the subset of nodes [Voell, paragraphs 4-5, 44-46], 
wherein the processor generates an encrypted encryption key for each node within the subset of nodes [Voell, paragraphs 4-5, 44-46, for each party, with the party’s respective public key and nonce]; 
generate a second data block comprising the encrypted encryption key for each node within the subset of nodes and the encrypted data elements of the first data block [Voell, paragraphs 4-5, 44-46, for each party, with the party’s respective public key and nonce].

Voell does not specifically disclose, however Curtis teaches 
Curtis, paragraph 51, a new block may be linked or appended to another block or a block chain by a node with requisite authorization].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to append further blocks to the blockchain in order to maintain security of the blocks and allow authorized access to the blocks on the blockchain for security.

Regarding claims 2, 10 and 18, Voell-Curtis further discloses
wherein the processor is configured to use a symmetrical encryption protocol to encrypt the data elements of the first data block using the encryption key [Voell, paragraphs 4-5, 44-46].

Regarding claims 3, 11 and 19, Voell-Curtis further discloses
wherein the processor is configured to use an asymmetrical encryption protocol to encrypt the encryption key [Voell, paragraphs 4-5, 44-46, public key].

Regarding claims 4, 12 and 20, Voell-Curtis further discloses
wherein the data elements correspond to transaction data [Voell, paragraphs 4-5, 44-46].

Regarding claims 7 and 15, Voell-Curtis further discloses
Voell, paragraphs 4-5, 44-46].

Claims 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Voell-Curtis as applied to claims 4 and 12 above, and further in view of Zinder, (US Publication No. 2017/0005804).

Regarding claims 5 and 13, Voell-Curtis further discloses
wherein the processor is configured to: 
prior to appending the second data block to the plurality of data blocks, identify participants to the transaction data [Voell, paragraphs 4-5 and 44-47].

Voell-Curtis does not specifically disclose, however Zinder teaches
receive output results from the participants in the transaction data and determine that the output results from the participants are the same [Zinder, paragraphs 98-99, transactions are validated prior to entry to the block of the blockchain].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to validate the transactions prior to entering into the blockchain to ensure the security of the blockchain and the users making use of the system.

Regarding claims 6 and 14, Voell-Curtis-Zinder further discloses
wherein the processor is configured to provide a nonce as an input parameter to each of the participants for generating the output results [Voell, paragraphs 4-5, 44-46].

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Voell-Curtis as applied to claims 1 and 9 above, and further in view of Padmanabhan, (US Publication No. 2019/0236559).

Regarding claims 8 and 16, Voell-Curtis does not disclose, however Padmanabhan teaches
wherein the processor is configured to generate the second data block to comprise a map that links an organization identifier to the encrypted encryption key [Padmanabhan, paragraph 218].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a topology on a GUI in order to drill down via the icons of the users in order to determine the customer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433